Citation Nr: 0334172	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  95-26 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for left leg 
disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for respiratory 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1963 and April 1965 and from November 
1990 to June 1991.  He had service in Southwest Asia during 
the Persian Gulf War.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The issues of entitlement to service connection for left leg 
disability and for low back disability will be the subjects 
of a remand at the end of this decision.


FINDING OF FACT

The veteran's chronic bronchitis was first manifested during 
his service in the Persian Gulf War.


CONCLUSIONS OF LAW

Chronic bronchitis is the result of disease incurred during 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107(b) (West 1991 and Supp. 2002);  38 C.F.R. §§ 3.102, 
3.159, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I..  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  Such 
duties included written notice of the evidence, if any, the 
veteran is expected to provide in support of the claim and 
the evidence, if any, that the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  

With respect to the issue of service connection for 
respiratory disability, the Board finds that the RO has met 
its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that he has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to support 
the issue of entitlement to service connection for 
respiratory disability.  Accordingly, there is no need for 
further development of the evidence in order to meet the 
requirements of the VCAA.  

II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, the evidence dated prior to 1991, including the 
medical records from the veteran's first period of active 
duty; reports of examinations, performed by the VA in 1967 
and 1968; and the report of a pre-employment examination, 
performed for the United States Postal Service in August 
1987, is negative for any complaints or findings (clinical or 
radiographic) of a respiratory disability of any kind.  
Indeed, the first such complaints were not clinically 
recorded until 1991, during the veteran's service in 
Southwest Asia.  He gave a history of intermittent chest 
congestion between February and June 1991 and also reported 
shortness of breath and a productive cough.  Such symptoms 
were reportedly unresponsive to treatment with penicillin, 
and the primary diagnosis was bronchitis.  

Following his return to the United States from Southwest Asia 
in June 1991, the veteran continued to complain of 
respiratory problems.  In a questionnaire, completed in 
conjunction with his return, he responded in the affirmative, 
when asked if he had been exposed to oil fires or oil fumes.  
In January 1993, his spouse reported that on the veteran's 
return to the United States, he complained of breathing 
problems.  In February 1993, A. G. S., M.D., a specialist in 
pulmonary medicine reported that he was treating the veteran 
for mild to moderate dyspnea, occasional bouts of a severe 
cough, and decreased respiratory performance.  It was also 
noted that chest X-rays and pulmonary function tests showed a 
mild amount of scarring in the lower lobes and a mild 
restrictive component.  Although Dr. S. did not render a 
diagnosis, he stated that the veteran's respiratory problems 
were related to exposure to smoke associated with the oil 
well fires during the Persian Gulf War.  

More recent records show that the veteran continues to 
complain of respiratory problems, including lung congestion 
and a productive cough.  Although a Persian Gulf War protocol 
examination, performed by the VA in November 1993, revealed 
no acute disease, and a VA pulmonary examination in November 
1997 showed no more than post-nasal drip, private treatment 
records, as well as those from the VA, show that the veteran 
continues to experience various respiratory problems, 
including chronic bronchitis.  Indeed, in December 1997 and 
April 2000, his private physician, M. T., M.D., reported that 
the veteran had several bouts a year associated with chronic 
bronchitis.  In February, June, and September 2000, VA health 
care providers also reported chronic bronchitis.  

The foregoing evidence suggests that from the time of his 
service in Southwest Asia to the present, the veteran has had 
continuing respiratory symptomatology diagnosed primarily as 
chronic bronchitis.  At the very least, there is an 
approximate balance of evidence both for and against the 
claim that his respiratory disability had its onset in 
service.  Under such circumstances, all reasonable doubt is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Accordingly, service connection for 
chronic bronchitis is warranted.  To that extent, the appeal 
is allowed.


ORDER

Entitlement to service connection for chronic bronchitis is 
granted.


REMAND

The veteran also seeks service connection for left leg 
disability and low back disability.  He contends that they 
are the result of injuries sustained during his service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the 
alternative, he contends that they are the result of his 
right knee disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2002).  
Finally, he maintains that they are the result of undiagnosed 
disability sustained as a result of his service in Southwest 
Asia.  38 U.S.C.A. § 1117 (West Supp. 2002); 38 C.F.R. 
§ 3.317 (2002).

In regard to claims of secondary service connection, the 
United States Court of Appeals for Veterans Claims (Court) 
has stated that when a service-connected disorder causes an 
increase in disability to a non-service-connected condition, 
such an increase is to be treated as if service connected.  
In such cases, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995); see also, Boyer 
v. West, 12 Vet. App. 142, 144 (1999).

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for problems affecting his left lower extremity.  In December 
1967, the RO denied the veteran's claim of entitlement to 
service connection for left knee disability.  The veteran did 
not appeal that determination, and it became final under the 
law and regulations then in effect.  38 U.S.C.A. § 4005 
(1964); 38 C.F.R. § 19.153 (1967). 

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

In reviewing the veteran's claim of entitlement to service 
connection for left leg disability, it is apparent from the 
record that such claim includes entitlement to service 
connection for left knee disability.  Indeed, in Supplemental 
Statements of the Case, issued in January 2000 and December 
2002, the RO referred to the December 1967 decision.  It did 
not, however, discuss the inherent questions of finality, 
such as the requirement for new and material evidence.  
Moreover, the veteran was not furnished the law and 
regulations applicable to the finality of RO decisions.  

A review of the record discloses that the veteran has 
significant service with the United States Army Reserves 
and/or National Guard.  Indeed, during the Persian Gulf War, 
he was assigned to the 766th Supply Company, which is 
stationed in Bellmore, New York.  

Other than records associated with the veteran's call-up to 
active duty in 1991 and records dated in January and February 
1994, there are no medical records (including reports of 
annual/quadrennial examinations) on file associated with the 
veteran's Reserve/National Guard Service.  In May 2002, the 
RO requested the veteran's active duty dates and service 
medical records from the Headquarters of the New York Army 
National Guard; however, no response to that request has been 
associated with the claims file.

In November 1997, the veteran underwent a VA examination to 
determine, in part, the nature and etiology of any back 
disability found to be present.  In a May 1999 addendum, 
issued pursuant to a request by the RO, the examiners stated 
that they were unable with medical certainty to find a 
relationship between the veteran's low back disability, 
diagnosed as degenerative joint disease, and service 
connection.  The standard for service connection, however, is 
not medical certainty.  It is whether it is at least as 
likely as not that a particular disability is related to 
service.  38 U.S.C.A. § 1110, 1131, 5107(b); 38 C.F.R. 
§ 3.102, 3.303.

During the pendency of the appeal, the VA promulgated 
regulations which permitted the Board to obtain evidence, 
clarify the evidence, cure procedural defect, or perform any 
other action essential for a proper appellate decision in any 
appeal properly before it without having to remand the appeal 
to the RO.  67 Fed. Reg. 3099-3100 (Jan. 23, 2002) (codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 (2002)).  On May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit invalidated, in part, those regulations.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3rd 
1339 (2003).  

In light of the foregoing, the Board is of the opinion that 
further development of the record is warranted prior to 
further appellate consideration.  Accordingly, this case is 
remanded to the RO for the following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development actions 
required by the VCAA are completed under 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, including written notice of the 
evidence, if any, the veteran is expected 
to provide in support of the claim and 
the evidence, if any, that the RO will 
obtain for him.  See Quartuccio.  
Following the RO's review of the claims 
folder, any notice given or action taken 
by the RO, must comply with the holdings 
of Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3rd 
1339 (2003).  

2.  Through official channels, the RO 
must confirm the veteran's dates of 
service in the Reserve/National Guard 
since the veteran's release from active 
duty in April 1965.  It must also obtain 
copies of the veteran's medical records, 
including reports of his 
annual/quadrennial examinations performed 
in conjunction with such service.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  

3.  When the foregoing actions are 
completed, the RO must schedule the 
veteran for an orthopedic examination to 
determine the nature, extent, and 
etiology of any disability of the left 
lower extremity and/or any low back 
disability found to be present.  All 
appropriate tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  Any 
reports of arthritis must be confirmed by 
radiographic findings.  The veteran's 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, been reviewed.  Should low back 
disability be identified, the examiner 
must render an opinion as to whether it 
is at least as likely as not that such 
disability is etiologically related to 
any incident in service, e.g., the low 
back pain reported in June 1991 and 
January and February 1994.  The examiner 
must also render an opinion as to whether 
it is at least as likely as not that the 
low back disability is caused or 
chronically worsened by the veteran's 
service-connected right knee disability.  
Should disability of the left lower 
extremity be identified, the examiner 
must also render an opinion as to whether 
it is at least as likely as not that such 
is etiologically related to any incident 
in service, e.g., the left knee contusion 
sustained in April 1964 or the complaints 
of left lower extremity swelling in April 
1991.  The examiner must also render an 
opinion as to whether it is at least as 
likely as not that the disability of the 
left lower extremity is caused or 
chronically worsened by the veteran's 
service-connected right knee disability.  
The rationale for all opinions must be 
set forth.  

4.  When all of the requested actions 
have been completed, the RO should 
undertake any other indicated development 
and then readjudicate the issues of 
entitlement to service connection for 
left leg disability and for low back 
disability.  In so doing, the RO must 
consider entitlement to service 
connection for left knee disability and 
any inherent questions of finality with 
respect to the RO's December 1967 rating 
action which denied service connection 
for that disability.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  
The SSOC must include, but is not limited 
to, any law and regulations applicable to 
the finality of the RO's December 1967 
rating action.  Thereafter, if in order, 
the case should be returned to the Board 
for further appellate action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of any unresolved 
issue.  It must be emphasized, however, that the veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



